BY THE COMMISSION.
Pursuant to due notice a public hearing was held in this matter at the State Office Bldg., Winter Park, on July 27, 1965.
The Seminole County chamber of commerce, Seminole County board of county commissioners, the city commissioners of Sanford, the town council of Altamonte, the town council of Casselberry, the town council of Longwood, the town council of North Orlando, and the town council of Oviedo filed a joint petition requesting that the commission require the establishment of non-optional extended scope service between the Sanford and Winter Park telephone exchanges. The petition was supported by 46 resolutions and letters from civic organizations and municipalities throughout Seminole County.
On June 21, 1965, the commission entered an order requiring the Southern Bell Tel. & Tel. Co. and the Winter Park Telephone Co. to show cause why the commission should not require them to institute the requested service. The same order set the time and place for the hearing as above noted.
Sanford receives telephone service from Southern Bell Tel. & Tel. Co. Winter Park receives telephone service from the Winter Park Telephone Co. Apparently the subscribers in these areas have a community of interest which requires and necessitates frequent use of telephone facilities between the Sanford and Winter Park telephone exchanges. This, of course, means that there is a toll charge for each call made between the two exchanges.
It appears that the establishment of this proposed extended area service would require the Sanford exchange to be reclassified from group 5 to group 7, resulting in an increase in monthly rates paid by the subscribers of Southern Bell in the Sanford exchange as follows —
PRESENT
BUSINESS RATES RESIDENCE RATES

Multi-Multi-


1-Pty 2-Pty 4-Pty Party 1 -Pty 2-Pty 4-Pty Party

8.50 6.75 5.75 4.40 4.00 3.10 2.30 2.35
PROPOSED
BUSINESS RATES RESIDENCE RATES

Ind. 2-Pty 4-Pty Rur. Ind. 2-Pty 4-Pty Rur.

10.00 8.25 6.75 4.95 4.50 3.50 2.35 2.65
The Winter Park Telephone Co. does not propose any increase in rates if the commission orders the establishment of this extended area service.
*29At the hearing on this matter the public support expressed by numerous witnesses in support of the proposal was overwhelming. Only one witness appeared in opposition to the proposal, a subscriber of Southern Bell who was in substantial effect objecting merely as a matter of principle and presented no evidence that would serve as a basis for not ordering the institution of the proposed extended area service.
The commission, therefore, must conclude that no cause was shown as to why the service should not be established.
Accordingly, it is ordered that Southern Bell Tel. & Tel. Co. and Winter Park Telephone Co. be and they are hereby required to institute non-optional extended scope telephone service between their respective exchanges at Sanford and Winter Park as soon as reasonably possible in accordance with the proposals submitted herein.